COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Reynaldo Morales

Appellate case number:    01-17-00474-CV

Trial court case number: 2013-54065

Trial court:              165th District Court of Harris County

        Relator, Reynaldo Morales, has filed a motion requesting rehearing of the Texas Supreme
Court’s denial of petition for writ of mandamus. The Texas Supreme Court subsequently denied a
similar motion for rehearing filed by relator. Because we lack jurisdiction to review decisions by
the Texas Supreme Court, the motion for rehearing filed with our court is dismissed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: February 22, 2018